Title: To James Madison from Edmund Pendleton, 29 July 1782
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Caroline July 29th 1782

I am sorry to find by yr favr of the 16th that the Robbers of the Mail seem to be a regular train’d band, who may probably return to their Station on this side Philada to divert the Attention of those who may seek them; should this be the case, they will have a bad bargain in mine, not worth the trouble of reading. The report of the burning and evacuation of Charles Town had reached Us, before Yours came to hand, but I believe it came from the Northward, Accounts from No Carolina speak of it as a thing in Agitation rather than done. I mean the evacuation, for they say nothing of the burning, which I hope is not true.

I am sorry poor Asgil is at last likely to suffer for another’s crime; however the sacrifice is necessary, and just on our part, let them answer for the misapplication of the punishment, who alone might have saddled the right horse.
The introduction of Genl Carlton’s maxim at this time probably looks forward to an important event, in which I always supposed the Interest of American Loialists would make a considerable point of discussion. I wish he may prove prophetic in the period in which that event will take place, tho’ perhaps we may differ widely in the grounds of his hopes. I am sorry for his proposition for exchanging Prisoners in a mode which would enable them to employ them agt our Allies, & appropriate others to the War here, as it betrays an Opinion on their part that they may still Insult our understandings with impunity, if not wth hopes of Success.
My Nephew Mr. Edmund Pendleton jr has lately lost a young negroe man about 22 yrs old, five feet eight inches high, rather thin made, is a little bow legged, and has a down look when spoke to. he run away last summer & having plunder’d a party of Troops, they whip’d him so severely that he lay up for two Months & reclaims the apparent Marks of it on each shoulder. He reclaim’d him twice from the French Troops as they Passed, & therefore suspects that he finally rode ahead of them to join them in Maryland & Pennsylvania, He stole a fine horse belonging to a Mr Allan & a valuable Mare from a Neighbour, but I can discribe neither. Will you do me the favour by application to Count Rochambeau or other French officers, to endeavour to recover him if he should have joined them, & in case you succeed, to have him confined in Goal ’til my nephew can send for him, unless you can sell him for £100 specie, which tho’ much less than he would sell for here, my Nephew would rather take than be further troubled with him. The fellow’s name is Bob. I have not described his dress, as he stole variety of Cloaths from different people. I would not have troubled you with this request, but knew not how otherwise to get the application made.
I am as usual My Dr Sr Yr very Affe friend
Edmd Pendleton
